72 F.3d 135
76 A.F.T.R.2d (RIA) 95-8010
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jon M. PUTNAM, Helen M. Putnam, Nuclear Services, Inc.,Petitioners-Appellants,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 94-70339.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 5, 1995.*Decided Dec. 8, 1995.

Before:  PREGERSON, BRUNETTI, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Appellants, Jon M. and Helen M. Putnam, appeal the decision of the Tax Court assessing a deficiency against them in the amount of $12,335.00 for the tax year 1984 and $13,240.00 for the tax year 1985.  We have jurisdiction pursuant to 26 U.S.C. Sec. 7482(a)(1) and affirm the Tax Court's decision.


3
The stipulations filed by the parties on January 28, 1993 and August 9, 1993 effectively removed from consideration all issues except the applicability of the six-year statute of limitations to the Commissioner's deficiency assessment pursuant to 26 U.S.C. Sec. 6501(e)(1)(A).  Because the stipulated amount of gross income omitted exceeds 25% of the gross income stated in Appellants' returns, and because the mere listing of the source of that income on Appellants' W-2 forms does not satisfy the requirements for disclosure under 26 U.S.C. Sec. 6501(e)(1)(A)(ii), Reuter v. Commissioner, 51 T.C.M.  (CCH) 99 (1985), the Tax Court properly determined that Sec. 6501(e)(1)(A) applied.  Furthermore, the Tax Court properly rejected Appellants' arguments that the closure of the relevant returns of Nuclear Services, Inc. precluded a deficiency assessment against Appellants as individuals.  See Lardas v. Commissioner, 99 T.C. 490, 493 (1992);  see also Bufferd v. Commissioner, 113 S. Ct. 927, 932 n. 11 (1993).  Lastly, Appellants have failed to demonstrate that the Tax Court's decision was procedurally improper.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3